



EXHIBIT 10.2




























NORTHRIM BANK


SUPPLEMENTAL EXECUTIVE RETIREMENT
DEFERRED COMPENSATION PLAN


Originally Effective as of
February 1, 2002


Amended Effective as of
January 1, 2005, and January 1, 2015



--------------------------------------------------------------------------------





TABLE OF CONTENTS
1.
DEFINITIONS.
2
2.
ELIGIBILITY AND PARTICIPATION.
3
 
(a)    REQUIREMENTS
3
 
(b)    REEMPLOYMENT
3
3.
CONTRIBUTIONS AND BENEFITS.
3
 
(a)    CONTRIBUTIONS
3
 
(b)    INTENT
3
 
(c)    DEFINED CONTRIBUTION
4
 
(d)    SUBJECT TO CLAIMS
4
4.
ALLOCATION OF FUNDS.
4
 
(a)    PRE-2005 GRANDFATHERED ACCOUNT
4
 
(b)    SEPARATE PARTICIPANT ACCOUNTS
4
 
(c)    DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS
4
 
(d)    POST-2004 ACCOUNTS
4
5.
DISTRIBUTION OF BENEFITS.
4
 
(a)    DISTRIBUTION OF ACCOUNTS
4
 
(b)    RETIREMENT
5
 
(c)    DISABILITY OF THE PARTICIPANT
5
 
(d)    DISTRIBUTIONS ON DEATH
6
 
(e)    DISTRIBUTIONS FOR UNFORESEEABLE EMERGENCY.
6
 
(f)    CHANGE IN CONTROL
7
 
(g)    METHOD OF PAYMENT
7
 
(h)    TERMINATION
7
 
(i)    TAXES ON DISTRIBUTIONS
7
6.
BENEFICIARIES; EMPLOYEE DATA
7
7.
ADMINISTRATION.
8
 
(a)    ADMINISTRATIVE AUTHORITY
8
 
(b)    PAYMENT OF FEES, EXPENSES AND TAXES.
8
 
(c)    CLAIMS PROCEDURE
9
8.
AMENDMENT.
9
 
(a)    RIGHT TO AMEND
9
 
(b)    AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN
9
9.
MISCELLANEOUS.
9
 
(a)    LIMITATIONS ON LIABILITY OF EMPLOYER
9
 
(b)    CONSTRUCTION
10
 
(c)    SPENDTHRIFT PROVISION
10



NORTHRIM BANK


SUPPLEMENTAL EXECUTIVE RETIREMENT
DEFERRED COMPENSATION PLAN


Originally Effective as of
February 1, 2002


Amended Effective as of
January 1, 2005, and January 1, 2015






RECITALS:
A.This Northrim Bank Supplemental Executive Retirement Deferred Compensation
Plan (the Plan) is adopted by Northrim Bank (the Employer) for a limited number
of its executive employees.
B.It is the desire of the Employer to provide to certain executive employees
(the Employees) a supplemental executive retirement fund so that upon certain
conditions, there will be funds available to them on their respective
retirement.
C.This Plan is adopted by the Employer for such Employees to provide termination
of employment and related retirement benefits taxable pursuant to I.R.C. § 451.
D.It is anticipated that once this Plan is approved, contributions will be made
to the Account(s) for the benefit of Participants.
E.The Plan is intended to be an unfunded defined contribution non‑qualified
deferred compensation plan maintained by the Employer for the sole benefit of
executive employees for the purpose of providing for retirement or deferred
compensation benefits. All Participants are considered by the Employer to be in
the upper level of “management.”
F.The Plan is intended to be a top‑hat plan, a/k/a “supplemental executive
retirement plan”, i.e., an unfunded deferred compensation plan maintained for a
select group of management or highly compensated employees, under
Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (ERISA). All provisions of this Plan shall be interpreted
consistent with that intent.
G.It is the intent of the Employer and the Participants, that until distributed,
a Participant’s Accounts shall at all times remain unfunded and unvested, and
subject to the general creditors of the Employer.


Accordingly, the following Plan is adopted.


1.DEFINITIONS.
 
ACCOUNTS shall mean then current balances (as adjusted pursuant to the terms of
this Plan) of the funds that are set aside by the Employer for the Participant
pursuant to the Plan, and shall include contribution credits and deemed income,
gains, and losses (to the extent realized as determined by the Employer, in its
discretion) and credited thereto. The Employer will use key man variable life
insurance policies on each Participant to determine the Participant’s Account.
The death benefit and cash value of the policies remain the property of the
Employer until distributed under the provisions of this Plan. Accounts shall be
determined as of the date of reference.
(a)

BENEFICIARY means any person or person designated in accordance with the
provisions of Section 6 of the Plan.
(b)

CODE or IRC shall mean the Internal Revenue Code of 1986 and the regulations
there under, as amended from time to time.
(c)

EFFECTIVE DATE of this amended and restated plan is January 1, 2015. The Plan’s
original Effective Date was February 1, 2002 and was previously amended and
restated as of January 1, 2005.
(d)

EMPLOYER means Northrim Bank, an Alaska corporation, and its successors and
assigns or any other corporation or business organization that assumes the
Employer’s obligations hereunder.
(e)

NORMAL RETIREMENT AGE shall mean the age referenced in Section 3 below.
(f)

PARTICIPANT means any Employee so designated in accordance with the provisions
of Section II who is or may become (or whose Beneficiaries may become) eligible
to receive a benefit under the Plan.
(g)

PLAN means this Northrim Bank Supplemental Executive Retirement Deferred
Compensation Plan, as amended from time to time.
UNFORSEEABLE EMERGENCY means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant (as defined in IRC § 152(a)), the loss
of the Participant’s property due to casualty, or other similar extraordinary
and unforseeable circumstances, arising as a result of events beyond a
Participant’s control. Whether circumstances constitute such an unforseeable
emergency depends on the facts of each case as determined by the Compensation
Committee in its discretion. Payment may not be made if the unforseeable
emergency may be relieved:
a)
Through reimbursement or compensation by insurance or otherwise; or

b)
By liquidation of the Participant’s assets, to the extent that liquidation
itself would not cause severe financial hardship.

The definition provided in this Section 1, Unforseeable Emergency, also applies
to former Participants who incur an unforeseeable emergency and who still have
an Account balance. If a Participant obtains a payment, upon an unforeseeable
emergency, the Participant’s deferral election under this Plan shall terminate.
2.ELIGIBILITY AND PARTICIPATION.


(a)REQUIREMENTS
The following conditions must be met before an Employee may participate in the
Plan:
(i)An Employee must be at all times a member of a select group of executive
management or highly compensated employees of the Employer.


(ii)Participation in the Plan is contingent on the Employer determining that it
wants to extend benefits under the Plan to the Employee; such determination
shall be at all times in the sole and absolute discretion of the Employer and
the Employer will provide written notice to Employees who are determined to be
eligible to participate in the Plan.


(iii)The Employee must elect to participate in the Plan as a Participant by
returning a completed election form to the Employer.


(b)REEMPLOYMENT
If a Participant whose employment with the Employer is terminated is
subsequently reemployed, he or she may become a Participant in the Plan only in
accordance the provisions of Section 2(a), above.
3.CONTRIBUTIONS AND BENEFITS.


(a)CONTRIBUTIONS


Each year, the Employer shall contribute to each Participant’s Account the
amounts set forth below:
Participant
Normal Retirement Age
Annual Contribution
Joseph M. Schierhorn
60
$44,992
Joseph M. Beedle
60
$89,527



(b)INTENT
The funds contributed to the Participant’s Accounts are for the purpose of
providing the Participant a source of funds for future retirement. The funds are
being set aside not as part of the Participant’s current or past compensation,
but rather as an excess supplemental executive employee retirement benefit to be
paid to the Participant at some time in the future as further provided within
this Plan.
(c)DEFINED CONTRIBUTION
The contribution of the funds to the Participant’s Accounts are intended to be a
defined contribution and not provide a defined benefit.
(d)SUBJECT TO CLAIMS
Until distributed, a Participant’s Accounts shall at all times remain subject to
the general creditors of the Employer.
4.ALLOCATION OF FUNDS.


(a)PRE-2005 GRANDFATHERED ACCOUNT
Employer contributions shall be credited to a Participant’s Account(s) as
follows: Pre-2005 contributions shall be credited to a Pre-2005 Grandfathered
Account for the Participant, and Post-2004 contributions shall be credited to a
Post-2004 Account for the Participant. The total of the Participant’s respective
Accounts will be adjusted from time to time to reflect (i) distributions;
(ii) the performance of the investments; (iii) credited or debited with the
increase or decrease in the realized net asset value or credited interest, as
applicable, from the designated investments, if any.
(b)SEPARATE PARTICIPANT ACCOUNTS
The Employer shall establish and maintain separate Accounts for each
Participant.
(c)DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS
Subject to such limitations as may from time to time be required by the Plan,
the Employer or applicable law, the Participant may direct the Employer in
writing as to how the funds held in the Participant’s Accounts are to be
invested from time to time. When such written directions are given, the Employer
may invest the funds accordingly, but is not so required.
(d)POST-2004 ACCOUNTS
Post-2004 Accounts are intended to comply, and provisions concerning the
administration of such Accounts shall be construed in a manner consistent with
the provisions of Code Section 409A, including any rule or regulation
promulgated thereunder. The provisions governing the administration of Post-2004
Accounts shall not be deemed applicable to Pre-2005 Grandfathered Accounts or to
constitute a material modification with respect to these “grandfathered”
accounts. In the event that any provision of this Plan would cause an amount
hereunder to be subject to tax under the Code prior to the time such amount is
paid to a Participant, such provision shall, without the necessity of further
action by the Committee, be deemed null and void.
5.DISTRIBUTION OF BENEFITS.


(a)DISTRIBUTION OF ACCOUNTS
(i)PRE-2005 GRANDFATHERED ACCOUNTS


The Participant’s Pre-2005 Grandfathered Account shall not be distributed until
the occurrence of such condition specifically provided below, and each of which
shall be construed as a condition precedent to any distribution being required
under the terms of this Plan.
(ii)POST-2004 ACCOUNT


A Participant’s Post-2004 Account shall be 100% vested and non-forfeitable at
all times and shall become payable to the Participant on a specified date or the
date he terminates Employment.
New Participants after December 31, 2008, must elect at the time they become a
Participant to receive their Post-2004 Account at a future specified date in a
lump sum or annual installments not to exceed ten (10) years. If the Participant
elects a lump sum the Participant may receive the insurance policy held by the
Employer for the Participant’s Accounts, net of a distribution of cash value
sufficient to pay the taxes on the receipt of the policy.
A Participant may later elect at least twelve (12) months prior to the date on
which the Participant’s distribution for his Post-2004 Account would otherwise
commence to change the specified future distribution date on which payments were
scheduled to begin, provided that the new specified future distribution date is
a date that is at least five (5) years later than the Participant’s original
commencement date for distribution of his Post-2004 Account.
If a Participant is a Key Employee as of the date on which he or she ceases to
be employed by the Employer (or as of such other date as may be prescribed under
Code Section 409A), then in no event shall such Participant’s first payment date
(with respect to a payment made in connection the Participant’s Separation from
Service) be less than six (6) months after the date of such Participant’s
cessation of employment. A “Key Employee” means a “specified employee” as
defined pursuant to Code Section 409A and corresponding regulations (that is, an
employee described in Code Section 416(i), as may be modified by Code Section
409A). A “Separation from Service” means a termination of services as an
employee, independent contractor or consultant that is a “separation from
service,” as defined pursuant to Code Section 409A and corresponding
regulations.
(b)RETIREMENT


The balance of a Participant’s Pre-2005 Grandfathered Account shall be
distributed to the Participant upon the occurrence of both of the following:
(i) the Participant’s written notice of retirement or termination of employment;
and (ii) the Participant attaining the Normal Age of Retirement. The
distribution of a Participant’s Post-2004 Accounts will be made in accordance
with the election made by the Participant under Section 5(a)(ii) above, except
as provided in Sections 5(c) through (f) below.
At the election of the Participant, in lieu of receiving the remaining balance
of the Participant’s Accounts, the Participant may receive the insurance policy
held by the Employer for the Participant’s Accounts, net of a distribution of
cash value sufficient to pay the taxes on the receipt of the policy. Such
distribution shall occur unless otherwise agreed to in writing by the Employer
and the Participant.
(c)DISABILITY OF THE PARTICIPANT


If a Participant becomes disabled, the Employer will distribute the
Participant’s Pre-2005 Grandfathered Account unless otherwise agreed to in
writing by the Employer and the Participant. In addition, notwithstanding any
other election regarding a distribution date by the Participant with respect to
his or her Post-2004 Account, if a Participant experiences a Disability prior to
the commencement of payments from the Participant’s Post-2004 Account, the
Participant shall receive the Participant’s Post-2004 Account in the most recent
form of payment properly elected by the Participant prior to his or her
Disability in accordance with the terms of this Plan, with payments commencing
as soon as reasonably practicable after the Participant’s Disability.
“Disability” means the Participant (1) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (2) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s Employer.
(d)DISTRIBUTIONS ON DEATH
Upon the death of the Participant, a death benefit shall be paid by the Employer
to the Participant’s Beneficiary(ies). The death benefit shall be equal to the
greater of the face amount of the insurance policy shown below or the cash value
of the Participant’s Account.
Participant
Death Benefit
Joseph M. Schierhorn
$500,000
Joseph M. Beedle
$500,000



(e)DISTRIBUTIONS FOR UNFORESEEABLE EMERGENCY.


(i)In the event of an Unforeseeable Emergency of the Participant, the
Participant may apply in writing to the Compensation Committee of the Employer’s
board of directors (the “Compensation Committee”) for the distribution of all or
any part of the Participant’s Accounts. The Participant shall set forth the
hardship that constitutes the Unforeseeable Emergency.


(ii)The Compensation Committee shall consider the circumstances of the request
and the best interests of the Participant and his family and shall have the
right, in its sole discretion, if applicable, to allow such distribution, or, if
applicable, to direct a distribution of part of the amount requested, or to
refuse to allow any distribution.


(iii)Upon a finding of Unforeseeable Emergency, the Employer shall make the
appropriate distribution to the Participant from the Participant’s Accounts. In
no event shall the aggregate amount of the distribution exceed either the full
value of the Participant’s Accounts or the amount determined by the Employer to
be necessary to alleviate the Participant’s Unforeseeable Emergency (which
Unforeseeable Emergency may be considered to include any taxes due because of
the distribution occurring because of this Section), and that it is not
reasonable available from other resources of the Participant.


(iv)A distribution on account of an Unforeseeable Emergency shall be made only
with the written consent of the Compensation Committee.


(f)CHANGE IN CONTROL


If there is a change in control of the Employer, then the entire remaining
balance of that Participant’s Accounts shall be distributed to the Participant;
provided, however, that distribution of the Participant’s Pre-2005 Grandfathered
Account in connection with a change in control of the Employer will not be made
if so agreed to in writing by the Employer and the Participant. For purposes of
this Section, a “Change in Control” shall occur when: any one person, or more
than one person acting as a group, acquires ownership of stock of the Employer,
that together with stock held by such person or group, constitutes more than 50%
of the total fair market value or total voting power of the stock of such
corporation. However, if that person or group already owns more than 50% of the
total fair market value or total voting power of the stock of the Employer, the
acquisition of additional stock by the same person or group is not considered a
Change in Control. Persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Employer.
“Change in Control” also means the date that any unrelated person or group
acquires more than the 50% of the assets of the Employer that have a total gross
fair market value equal to more than 50% of the total gross fair market value of
all of the assets of the Employer immediately prior to such acquisition. Gross
fair market value means the value of the assets of the Employer, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. Whether a person or group is unrelated to the
Employer is determined in accordance with Code Section 409A and applicable IRS
guidance.
The Employer shall determine whether a Change in Control has occurred.
(g)METHOD OF PAYMENT


Unless otherwise agreed to in writing by the Employer and the Participant, all
distributions from the Participant’s Accounts shall be made in cash or by a
transfer of funds from the Employer to or for the benefit of the Participant, as
so directed by the Participant. Any payment due hereunder that is not paid out
of the Participant’s Accounts shall be by the Employer from its general assets.
(h)TERMINATION


After all funds held in the Participant Accounts have been distributed pursuant
to the above, the interest of the Participant in the Plan shall terminate.
(i)TAXES ON DISTRIBUTIONS


The Participant shall be solely responsible for the payment of all applicable
federal and state income related taxes on amounts distributed to him. At the
election of the Participant, such income taxes, as well as applicable employment
taxes, may be withheld by the Employer at the time of distribution.


6.BENEFICIARIES; EMPLOYEE DATA
The Participant may designate any person or persons (who may be named
contingently or successively) to receive such benefits as may be payable under
the Plan upon or after the Participant’s death, and such designation may be
changed from time to time by the Participant filing a new designation. Each
designation will revoke all prior designations by the Participant, and shall be
in a form prescribed by the Employer, and will be effective only when filed in
writing with the Employer during the Participant’s lifetime. The written
designation may take a form similar to attached Exhibit “A.”
(a) In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but, if none, then to the Participant’s
estate.


(b) In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively on information supplied by the
Participant’s personal representative or administrator. If a question arises as
to the existence or identity of anyone entitled to receive a benefit payment, or
if a dispute arises with respect to any such payment, then, notwithstanding the
foregoing, the Employer, in its sole discretion, may distribute such payment to
the Participant’s estate or may take such other action as the Employer deems to
be appropriate.


7.ADMINISTRATION.


(a)ADMINISTRATIVE AUTHORITY
Except as otherwise specifically provided herein, the Compensation Committee
shall have the sole responsibility for and the sole control of the operation and
administration of this Plan and shall have the power and authority to take all
action and to make all decisions and interpretations that may be necessary or
appropriate in order to administer and operate the Plan, including, without
limiting the generality of the foregoing, the power, duty, and responsibility
to:
(i)Resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of the Participant and
Beneficiaries, and their respective benefits, and to remedy any ambiguities,
inconsistencies, or omissions in the Plan.


(ii)Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.


(iii)The Employer may authorize one or more persons to execute any certificate
or document on behalf of the Employer, in which event any person notified by the
Employer of such authorization shall be entitled to accept and conclusively rely
upon any such certificate or document executed by such person as representing
action by the Employer until such third person shall have been notified of the
revocation of such authority.


(b)PAYMENT OF FEES, EXPENSES AND TAXES.


(i)All income taxes generated from a distribution to the Participant (or
Beneficiaries), and any employment taxes subject to applicable withholding
requirements, shall be paid either out of the Participant’s Accounts or directly
by the Participant. All income taxes generated as a result of accumulated but
not distributed income, if any, shall be paid by the Employer out of its own
funds.


(ii)All other expenses incurred in the administration and operation of the Plan
shall be paid by the Employer out of its own funds.


(c)CLAIMS PROCEDURE


Any person claiming a benefit under the Plan (a Claimant) shall present the
claim, in writing, to the Employer, and the Employer shall respond in writing.
If the claim is denied, the written notice of denial shall state, in a manner
calculated to be understood by the claimant:
(i)The specific reason or reasons for the denial, with specific references to
the Plan provisions on which the denial is based; and,


(ii)A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary.


8.AMENDMENT.


(a)RIGHT TO AMEND
The Employer, by written instrument executed by the Employer, shall have the
right to amend the Plan at any time and with respect to any provisions hereof,
and all parties hereto or claiming any interest hereunder shall be bound by such
amendment; provided however, that no such amendment shall deprive a Participant
or a Beneficiary of a right provided under the terms of this Plan or the
Participant’s Accounts.
(b)AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN
Notwithstanding the above, the Plan may be amended by the Employer at any time,
retroactively if required, if found necessary, in the opinion of the Employer,
in order to ensure that the Plan is characterized as a top‑hat plan of deferred
compensation maintained for a single member of management or highly compensated
employee as described under ERISA Sections 201(2), 301 (a)(3), and 401 (a)(1)
and to conform the Plan to the provisions and requirements of any applicable law
(including ERISA and the Code). No such amendment shall be considered
prejudicial to any interest of a Participant or a Beneficiary hereunder.
Notwithstanding the foregoing, any termination of the Plan by the Committee
shall be subject to the provisions of Code Section 409A and applicable
regulations regarding restrictions on the Board’s right to terminate the Plan
and to distribute Post-2004 Accounts.
9.MISCELLANEOUS.


(a)LIMITATIONS ON LIABILITY OF EMPLOYER
Neither the establishment of the Plan or any modification thereof, nor the
creation of any Accounts under the Plan, nor the payment of any benefits under
the Plan shall be construed as giving to any Participant or any other person any
legal or equitable right against the Employer or any officer thereof, except as
provided by law or by any specific Plan provision. The Employer does not in any
way guarantee any Participant’s Accounts from loss, depreciation or decline in
value, whether caused by poor investment performance of a deemed investment or
the inability to realize upon an investment due to an insolvency affecting an
investment vehicle or any other reason. In no event shall the Employer, any
employee, officer, or director of the Employer, be liable to any person on
Accounts of any claim arising by reason of the Plan or of any instrument or
instruments implementing its provisions, or for the failure of the Participant,
Beneficiary, or other person to be entitled to any particular tax consequences
with respect to the Plan, or any credit or distribution hereunder.
(b)CONSTRUCTION
If any provision of the Plan is held to be illegal or void, such illegality or
invalidity shall not affect the remaining provisions of the Plan, but shall be
fully severable, and the Plan shall be construed and enforced as if said illegal
or invalid provision had never been inserted herein. For all purposes of the
Plan, where the context admits, the singular shall include the plural, and the
plural shall include the singular. Headings of Articles and Sections herein are
inserted only for convenience of reference and are not to be considered in the
construction of the Plan. The laws of the State of Alaska shall govern control
and determine all questions of law arising with respect to the Plan and the
interpretation and validity of its respective provisions, except where those
laws are preempted by the laws of the United States. Participation under the
Plan will not give any Participant the right to be retained in the service of
the Employer nor any right or claim to any benefit under the Plan unless such
right or claim has specifically accrued hereunder.
(i)The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded non‑qualified deferred compensation
plan, and no provision of the Plan shall be interpreted so as to give a
Participant (or a Beneficiary) any right in any assets held pursuant to this
Plan which right is greater than the rights of a general unsecured creditor of
the Employer.


(c)SPENDTHRIFT PROVISION
No amount payable to the Participant or a Beneficiary under the Plan will,
except as otherwise specifically provided by law, shall be subject in any manner
to anticipation, alienation, attachment, garnishment, sale, transfer, assignment
(either at law or in equity), levy, execution, pledge, encumbrance, charge or
any other legal or equitable process, and any attempt to do so will be void; nor
will any benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the person entitled thereto. Further, the
withholding of taxes from Plan benefit payments; the recovery under the Plan of
overpayments of benefits previously made to a Participant or Beneficiary, if
applicable, the transfer of benefit rights from the Plan to another plan, or the
direct deposit of benefit payments to an Accounts in a banking institution (if
not actually part of an arrangement constituting an assignment or alienation)
shall not be construed as an assignment or alienation.
(i)In the event that any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Employer may bring an action or
a declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be paid under the Plan. During the pendency
of said action, any benefits that become payable shall be held as credits to the
Participant’s or Beneficiary’s Accounts or, if the Employer prefers, paid into
the court as they become payable, to be distributed by the court to the
recipient as the court deems proper at the close of said action.


This Amended Supplemental Executive Retirement Deferred Compensation Plan has
been duly executed by the Employer’s authorized representative this 27th day of
August, 2015, to be effective as of January 1, 2015.
WITNESS
NORTHRIM BANK
/s/ Susan E. Stenstrom_________________


Print Name: Susan E. Stenstrom________
By: /s/ David J. McCambridge____________
      David J. McCambridge
Its: Chairman, Compensation Committee





